ANNUAL REPORT ROEBLING FINANCIAL CORP, INC. 2010 Annual Report TABLE OF CONTENTS President's Message 1 Corporate Profile and Stock Market Information 2 Selected Consolidated Financial Information 3 Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Management’s Report on Internal Control Over Financial Reporting 16 Report of Independent Registered Public Accounting Firm 17 Consolidated Financial Statements 18 Notes to Consolidated Financial Statements 24 Office Locations and Other Corporate Information 49 To our Shareholders and Customers: The challenges of the economy have continued for the past two years. While we have had record-setting low interest rates, the effects of the decline of the housing market along with high unemployment and higher than normal delinquency remain the main focus of your management team’s attention. The net loss of $225,000 reported for the fiscal year is significantly less than the prior year loss of $1.4 million, primarily due to a $2.1 million reduction in the provision for loan losses.In accordance with our plan, we have systematically reduced the higher-risk commercial loan portfolio and replaced some of those assets with owner-occupied home loans. Although our non-performing assets have decreased, they are still at an elevated level. Along with this transition, we have experienced a slight shift in our deposit balances, to core deposits from higher-cost certificates of deposit.At September 30, 2010, we reported total assets of $166.8 million, total deposits of $138.8 million, net loans of $112.0 million and stockholders equity of $16.1 million.The Bank remains “well capitalized” with a Tier I capital ratio of 8.24% and total risk-based capital ratio of 14.90%. We continue to monitor the expenses of the bank, as well as maintain the cost-control measures which began last year. The focus of your management team continues to be the improvement of asset quality and management of the loan portfolio.While we have enhanced our credit risk management, when possible we continue to work with borrowers who have demonstrated repayment issues in these tough times. Your Company is mindful of the credit needs in the communities we serve and is committed to maintaining our credit quality yet still providing the loans required by our customers. Sincerely, /s/Frank J. Travea, III Frank J. Travea, III President and Chief Executive Officer Route 130 South & Delaware Avenue, P O Box 66, Roebling, NJ 08554 (609) 499-9400 Roebling Financial Corp, Inc. Corporate Profile Roebling Financial Corp, Inc. (the "Company") is a New Jersey corporation which was organized in 2004 and became the successor to Roebling Financial Corp, Inc., a federal corporation, after the completion of the second step mutual-to-stock conversion of Roebling Financial Corp., MHC (the “MHC”) on September 30, 2004.The Company is the holding company parent of Roebling Bank and its principal asset is its investment in Roebling Bank.In connection with the second step conversion, the Company sold 910,764 shares of common stock to the public, raising $7.8 million in net cash proceeds.Each share of the former Roebling Financial Corp, Inc. (other than shares held by the MHC) was converted into 3.9636 shares of the new Company. We currently conduct our business through Roebling Bank (the “Bank”) with five full service offices located in Roebling, New Egypt, Westampton and Delran, New Jersey and an administrative center also located in Westampton, New Jersey.We offer a broad range of deposit and loan products to individuals, families and small businesses in our market area.At September 30, 2010, we had consolidated assets of $166.8 million, deposits of $138.8 million, and stockholders' equity of $16.1 million. Stock Market Information Our common stock is traded on the over-the-counter market with quotations available on the OTC Bulletin Board under the symbol "RBLG."The following table reflects high and low bid quotations and dividends declared for each quarter for the past two fiscal years.The quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commission, and may not represent actual transactions. Quarter Ended High Low
